344 U.S. 890
73 S. Ct. 212
97 L. Ed. 689
PENN-DIXIE CEMENT CORPORATION, appellant,v.J. M. DICKINSON, Commissioner of Finance and Taxation  of Tennessee et al.
No. 408.
Supreme Court of the United States
November 24, 1952

Appeal from the Supreme Court of Tennessee.
Mr. Charles C. Moore, for appellant.
Messrs. Roy H. Beeler, Attorney General of Tennessee, and Allison B. Humphreys, Solicitor General, for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for the want of a substantial federal question.